DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . .

Status of the Application 
2	Claims 1-14 are pending in this application (16/014,916), as this application has been reopened per the Pre-Brief Conference Decision dated 08/03/2021, following the Pre-Brief Conference Request filed by Applicant on 07/16/2021.
 (Please see Pre-Brief Conference Decision dated 08/03/2021).  

Withdrawal of Objections to Drawings
3. 	Previous Objections to the Drawings are hereby withdrawn based on Applicant’s arguments in this regard filed on 07/16/2021.  (Please see pages 4-5 of Applicant Arguments/Remarks, filed on 07/16/2021)

Withdrawal of Claim Objections
4. 	Previous Objections to Claims 1 and 12 are hereby withdrawn as Applicant’s arguments in this regard are found to be persuasive.  (Please see page 5 of Applicant Arguments/Remarks, filed on 07/16/2021)

  
Allowable Subject Matter
5.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-14 are allowed.





Statement of Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements recited by independent claim 1.  Examiner finds Applicant’s arguments in this regard, as detailed in pages 1-3 of Pre-Brief Conference request filed on 07/16/2021, to be persuasive. Specifically, the prior art of record does not fairly teach or suggest the combination of features: "a memory operably coupled to the controller and configured to contain at least one of: a list of identifiers (IDs), at least one security rule parameter, of at least one second node that the first node is allowed to transmit messages to and/or receive messages from; wherein the first node is characterised in that the memory of the first node includes a privileged node ID configured to identify, and associated solely with, the first node, wherein the privileged node ID indicates that the first node is able to update at least one security rule employed by the at least one secondary node, and the controller is configured to generate and send at least one security rule update message to the at least one secondary node in the CAN that updates the at least one security rule employed by the at least one secondary node in the CAN." as specified by independent claim 1. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable. 
Independent claims 12 and 13 that recite basically similar features as Claim 1, are also allowable for similar reasons. 
Dependent claims 2-11 and 14, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
7.	Claims 1-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/           Examiner, Art Unit 2191                                                                                                                                                                                             /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191